DETAILED ACTION
Claim Objections
Claims 9 and 10 objected to because of the following informalities:  “in proportion to a magnitude of” should be something akin to --to correspond to--. It is noted the specifications only provide support for a slide speed that corresponds to the actual pressurization/depressurization rate (see [0045] of the printed publication where it states that if the pressurization rate is 25 mmHg/sec, the scale indication will move at a slide speed corresponding to 25 mmHg/sec). In addition, a slide speed that is more/less than the pressurization/depressurization rate would quickly force the value outside the display target range.
 Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach and/or fairly suggest, in combination with all other recited limitations, a processor configured to act as a display control unit to put the position of a mark representing the pressure of the blood pressure cuff within the display screen, by selecting the display target range in the scale indication while, by the slide speed, translationally moving the display target range in the direction in which the scale values increase or decrease in magnitude along the scale indication while keeping the space between a upper bound and a lower bound constant, as the pressure of the blood pressure measurement cuff changes during the blood pressure measurement.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to claims 9 and 10.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        5/9/22